Citation Nr: 1443752	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  07-37 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to the service-connected irritable bowel syndrome.

2.  Entitlement to an initial rating higher than 30 percent for the service-connected depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dari-Nicole Spence, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied service connection for diabetes mellitus and also denied entitlement to a TDIU.  Also on appeal is an August 2008 RO rating decision that granted service connection for depressive disorder and assigned an initial rating of 30 percent effective from March 17, 2006.

In June 2008 the Veteran and his spouse testified in a hearing before the RO's Decision Review Officer (DRO), and in August 2009 they testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  Transcripts of both hearings are of record.

The Board remanded the case to the RO in December 2009 and in September 2011 for additional development.

The Veteran recently submitted additional evidence directly to the Board in the form of medical opinion by his private physician.  He enclosed a waiver of original RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is sincerely regretted, the Board finds that there are pertinent records which are integral to the claim but have not been obtained.  

Both the Veteran and Dr. Shultz have suggested that records from that treating physician have not been requested.  While records were requested and obtained from Dr. Shultz in April 2010, more recent records have not been obtained.  The AOJ sent the Veteran a letter in October 2011 asking him to identify any additional medical providers who may have relevant treatment records not already on file, and to provide appropriate authorization for VA to obtain such records, but the Veteran did not respond.  However, the Veteran alleged in a 2014 statement that he did, in fact, submit authorization forms for VA to request records from Dr. Shultz.

In any event, the Board notes that although Dr. Shultz has submitted several letters, including one in January 2014 attesting as to the difficulty in controlling the Veteran's diabetes due to irritable bowel syndrome, despite the Veteran's "attempts to carefully control his Diabetes."  However, review of VA treatment records suggest the Veteran is known to be noncompliant with diabetes treatment.  For example, A May 2008 VA endocrinology note shows an impression of hypoglycemia, inadequate control versus questionable adherence.  In June 2008 he was noted to be taking improper amounts of medication.  VA diabetes clinic notes in late 2008 and in January to July 2009 state the Veteran was not recording his blood sugars or bringing his blood glucose log to clinic and was not following clinical guidance about when to take his insulin.  A VA treatment note in October 2010 shows diabetes was poorly controlled because of the Veteran's eating habits from IBS and part from compliance with his diet.  VA diabetes progress notes in January 2011 and May 2011 state the Veteran's report of recent "crashing sugars" was not supported by his continuous glucose management system (CGMS) and that the excursions and low blood glucose levels were a result of poor understanding of diabetes concepts and lack of appreciation for insulin dosing.  This report also suggests the Veteran's report of symptomatology may be exaggerated.

Moreover, psychological testing has also revealed the Veteran's propensity to over-report symptoms.  For example, during a November 2011 VA examination, MMPI-2 testing suggested a blatant attempt to distort responses for some situational reason.  The examiner then administered the SIRS to assess possible feigning, and the resultant score was indicative of a high likelihood of potential feigning.  The examiner stated that the only reasonable conclusion one can draw from these test results is that the Veteran exaggerated mental disorder symptoms in the context of seeking compensation benefits; the odds of a "false positive" result in this regard was less than 1 percent.      

In short, there is a serious question concerning the credibility of the symptomatology reported by the Veteran in conjunction with his claim.  As such, Dr. Shultz's letter in January 2014 suggesting the Veteran is diligent in trying to control his diabetes is contradicted by VA treatment reports of record.  Accordingly, the Board finds that the treatment records from Dr. Shultz are necessary to adequately assess the credibility and probative weight to be afforded to her opinions and the Veteran's assertions.  Thus, the Veteran should specifically asked to provide an authorization form for VA to obtain all clinical records from Dr. Shultz dating since April 2010.  Additionally, the Veteran has reported that he receives private psychiatric treatment from Dr. Afield and Dr. Villa.  He should be asked to complete authorization forms for these treatment providers as well.  The Board specifically seeks clinical records, not merely a letter summarizing the history of treatment.   The Veteran is advised that the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As the TDIU claim is intertwined with the other issues on appeal, remand of that issue is also necessary.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to fully complete authorization forms to permit VA to request the clinical treatment records from Dr. Shultz dating from April 2010 to the present; and from Dr. Afield and Dr. Villa dating since May 2009.  After securing the necessary release, the AOJ should specifically request the clinical records from these providers.  If the requested records are determined to be unavailable, the Veteran should be notified of such. 

Relevant ongoing VA treatment records dating since October 2013 should also be obtained and associated with the claims file or electronic file (i.e., VBMS or Virtual VA).  

2.  After the above has been completed to the extent possible and any additional development deemed necessary has been accomplished, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an appropriate period for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



